Citation Nr: 0709267	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-22 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to an initial (compensable) rating for 
rhinitis.  

2.  Entitlement to an initial compensable rating for plantar 
fasciitis of the left foot.

3.  Entitlement to an initial compensable rating for plantar 
fasciitis of the right foot.

4.  Entitlement to an initial compensable rating before 
December 8, 2003 for right shoulder disability.

5.  Entitlement to a rating in excess of 10 percent from 
February 1, 2003 and from October 1, 2005 for right shoulder 
disability.

6.  Entitlement to an initial compensable rating before July 
19, 2004 for left ankle sprain.

7.  Entitlement to a rating in excess of 10 percent from 
July 19, 2004 for left ankle sprain.  



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to November 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Muskogee, 
Oklahoma Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The veteran's rhinitis causes the functional equivalent of 
greater than 50 percent obstruction of nasal passage on both 
sides, but he does not have polyps.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for rhinitis are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 
6522 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in July 2003 provided notice regarding service 
connection for rhinitis and a subsequent June 2004 VCAA 
letter provided notice regarding the evaluation of rhinitis.  
These letters fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession and the January 2004 letter 
informed him of pertinent information regarding a higher 
rating.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

The VA medical treatment records and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded an 
examination by VA in August 2003 and April 2005.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected rhinitis since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The most 
recent examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


II.  Analysis

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the United 
States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Under Diagnostic Code 6522, a 30 percent disability rating 
will be assigned to a veteran with service-connected allergic 
or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97.  A 10 
percent rating will be assigned if no polyps are found, but 
the veteran's nasal passages are obstructed greater than 50 
percent on both sides or completely on one side.  

In this case, the veteran's claim of service connection for 
rhinitis was received in July 2003.  In a December 2003 
rating decision, the RO granted service connection for the 
veteran's rhinitis and assigned a noncompensable disability 
rating.  

During an examination conducted in August 2003, the examiner 
reported that the veteran had been suffering from rhinitis 
since 1996.  The veteran reported a history of "interference 
with breathing through the nose," and "purulent discharge 
from the nose and throat pain."  Dizziness was also 
reported.  At the time of this examination, the veteran was 
not receiving any medical treatment for this disability.  The 
veteran believed that his rhinitis "resulted in a few days 
of lost time from work."

Upon physical examination, the examiner observed a 60 percent 
nasal obstruction in the right nostril, and a 40 percent 
obstruction in the left nostril.  He also noted "reddish 
edema of mucosa."  The examiner confirmed the diagnosis of 
rhinitis.

Because the veteran did not have an obstruction greater than 
50 percent in both nasal passages, or a complete obstruction 
of one nasal passage, the RO assigned a non-compensable 
disability rating in December 2003.  

Subsequently, the veteran submitted a notice of disagreement 
in January 2004.  In that notice, he stated, "I understand 
that I don't meet the 50-50 requirements but with 60% in one 
and 40% in the other, I have half of my nasal passages 
blocked.  I believe that the spirit behind the aforementioned 
guidelines has been met by my condition and I requested that 
this be taken into account when determining compensation."  

VA outpatient records dated February through December 2005 
were received.  From February to April 2005, the veteran was 
seen for a sinus infection.  He had a runny nose.  Nasal 
obstruction, turbinate hypertrophy,  and a deviated septum 
were noted.  The percentage of obstruction was not indicated.  

In April 2005, the veteran was afforded another examination.  
The veteran reported "constant sinus problems with it [sic] 
requiring treatment by a physician three times a year."  The 
veteran complained of interference with breathing through the 
nose, hoarseness, and shortness of breath.  Severe sinus 
attacks were reported, which occasionally "interfere with 
work."  

The examiner noted a 40 percent nasal obstruction in the 
right nasal passage, and a 30 percent obstruction in the 
left.  

According to a letter from the veteran to his Congressman, 
"I underwent surgery on May 2 in order to have my septum 
straightened, my turbinates shrunk down, and my tonsils 
removed."  Continuing, he claimed, "I asked him in my post-
operative appointment on May 13, 2002 how blocked my nasal 
passages were and he stated that my right nostril was blocked 
'80%' and my left nasal passage was blocked '50%.'"  The 
veteran contended that "the examinations conducted by the 
QTC were cursory at best, incomplete, and, in my opinion, not 
worth wasting the taxpayer's money in order to obtain."

Upon a review of the veteran's post-operative medical 
records, the Board is unable to locate a statement from a VA 
examiner attesting to the veteran's nasal blockage at the 
time of his surgery.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

In this case, affording the veteran reasonable doubt, the 
Board finds that the veteran's rhinitis causes the functional 
equivalent of greater than 50 percent obstruction of nasal 
passage on both sides.  He has severe sinus attacks and his 
nasal passages are blocked approximately 50 percent.  Some 
industrial interference was demonstrated.  Thus, the 
disability picture for a 10 percent rating is more nearly 
approximated.  

However, since the veteran does not have polyps, a rating in 
excess of 10 percent is not warranted. 

Accordingly, the Board finds that the evidence supports a 10 
percent rating for rhinitis.  


ORDER

A 10 percent rating for rhinitis is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

In the December 2003 rating decision, in pertinent part, 
service connection was granted for plantar fasciitis of the 
left foot, assigned a noncompensable rating; plantar 
fasciitis of the right foot, assigned a noncompensable 
rating; subluxation of the right shoulder, assigned a non-
compensable rating; and healed left ankle sprain, assigned a 
non-compensable rating.  

A notice of disagreement as to the ratings for these 
disabilities was received in January 2004.  

In a March 2004 rating decision, a temporary total rating was 
assigned for subluxation of the right shoulder, from December 
8, 2003 to January 31, 2003; thereafter, a 10 percent rating 
was assigned.  In a July 2004 rating decision, the 10 percent 
rating for the right shoulder disability was confirmed and 
continued.  Subsequently, in a December 2005 rating decision, 
another temporary total rating was assigned for the service-
connected right shoulder disability effective from July 28, 
2005, with a 10 percent rating then assigned effective from 
October 1, 2005. 

However, the matter of a compensable rating before December 
8, 2003, and a rating in excess of 10 percent from February 
1, 2003, and from October 1, 2005, remained on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a September 2004 rating decision, the left ankle sprain 
was assigned a 10 percent rating from July 19, 2004.  
However, the matter of a compensable rating before July 19, 
2004, and a rating in excess of 10 percent from 
July 19, 2004, remained on appeal.  See AB.  

Since a notice of disagreement has been received, a statement 
of the case must be issued.  The failure to issue a statement 
of the case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following 
actions:

The veteran should be sent a statement of the 
case as to the issues of a compensable rating 
for plantar fasciitis of the left foot; a 
compensable rating for plantar fasciitis of 
the right foot; a compensable rating before 
December 8, 2003 for right shoulder 
disability; a rating in excess of 10 percent 
from February 1, 2003, and from October 1, 
2005, for right shoulder disability; a 
compensable rating before July 19, 2004 for 
left ankle sprain; and a rating in excess of 
10 percent from July 19, 2004 for left ankle 
sprain.  The statement of the case should be 
issued in accordance with 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 19.29, 19.30.  If the 
veteran perfects his appeal by submitting a 
timely and adequate substantive appeal on 
this issue, then the claim should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


